288 S.W.3d 332 (2009)
Richard S. BILAUSKI, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91723.
Missouri Court of Appeals, Eastern District, Division One.
July 21, 2009.
Alexandra Johnson, St. Louis, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, P.J., and SHERRI B. SULLIVAN, J.
Prior report: 129 S.W.3d 424.

ORDER
PER CURIAM.
Richard S. Bilauski ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 29.15 after an evidentiary hearing. Movant argues he was denied effective assistance of both trial and appellate counsel.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).